     Case 2:20-cv-01360-JAD-VCF Document 11 Filed 09/11/20 Page 1 of 2



 1   George F. Ogilvie III, Esq. (NSBN 3552)
     Diane L. Welch, Esq. (NSBN 11738)
 2   MCDONALD CARANO LLP
     2300 West Sahara Avenue, Suite 1200
 3
     Las Vegas, Nevada 89102
 4   Telephone: (702) 873-4100
     gogilvie@mcdonaldcarano.com
 5   dwelch@mcdonaldcarano.com

 6   Attorneys for Defendants Pale Horse GRS L.L.P.,
     Chris Clark and Aaron Spradlin
 7
                                UNITED STATES DISTRICT COURT
 8
                                          DISTRICT OF NEVADA
 9

10     PRB SUPPLY LLC, a Nevada limited liability           CASE NO. 2:20-cv-01360-JAD-VCF
       company,
11
                             Plaintiff,
12
       v.
13
       PALE HORSE GRS L.L.P., a Tennessee
14     limited liability company; CHRIS CLARK, an
       individual; and AARON SPRADLIN, an
15     individual,
16                           Defendants.
17
                      STIPULATION AND ORDER TO ENLARGE TIME
18              FOR DEFENDANTS TO RESPOND TO PLAINTIFF’S COMPLAINT
                                 (THIRD REQUEST)
19

20          The parties, through counsel, hereby stipulate and agree as follows:
21          That Defendants PALE HORSE GRS, LLP, CHRIS CLARK and AARON SPRALIN shall
22   have an extension of time until and including September 25, 2020, in which to file their Answer
23   or other responsive pleading to Plaintiff PRB SUPPLY, LLC’s Complaint.
24          The Parties request the Court grant this third request to allow them to continue settlement
25   negotiations.
26   ///
27   ///
28   ///
     Case 2:20-cv-01360-JAD-VCF Document 11 Filed 09/11/20 Page 2 of 2



 1         This stipulation is brought in good faith and not for purposes of delay.

 2

 3   DATED this 10th day of September, 2020.             DATED this 10th day of September, 2020

 4   RICE REUTHER SULLIVAN & CARROLL                     McDONALD CARANO, LLP
 5

 6   By: /s/ Anthony J. DiRaimondo                By: /s/       Diane L. Welch       ___
         David A. Carroll, Esq. (NSB #7643)         George F. Ogilvie III, Esq. (NSBN 3552)
 7
         Anthony J. DiRaimondo, Esq. (NSB #10875)   Diane L. Welch, Esq. (NSBN 11738)
 8       Robert E. Opdyke, Esq. (NSB #12841)        2300 West Sahara Avenue, Suite 1200
         3800 Howard Hughes Pkwy, Suite 1200        Las Vegas, Nevada 89102
 9       Las Vegas, Nevada 89169
                                                   Attorneys for Defendants Pale Horse GRS
10       Attorneys for Plaintiff PRB Supply LLC    L.L.P., Chris Clark, and Aaron Spradlin
11

12

13                                               IT IS SO ORDERED.

14                                               ________________________________________
                                                 U.S. MAGISTRATE JUDGE
15
                                                             9-11-2020
16                                               DATED: ________________________________

17

18

19

20

21

22

23

24

25

26

27

28


                                               Page 2 of 2
